DETAILED ACTION
Claim Objections
Claims 30, 33 and 36 are objected to because of the following informalities: 
In claim 30 (line 2) “a second hole” should recite --the second fastener hole--.
In claim 30 (line 3) “a first hole” should recite --the first fastener hole--.
In claim 33 (line 1) “of claim 21” should recite --of claim 32--.
In claim 36 (line 1) “of claim 21” should recite --of claim 35--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly  pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-33, 35 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 (lines 12-16) recites “a board engagement element extending away from the spacer block and including an arm that engages a surface of the first board distal from the first groove while the grip element engages the first groove defined by the first board, so that the grip element and the arm cooperatively clamp a portion of the board between the first groove and the surface of the first board between the arm and the grip element”.
Claim 21 fails to recite any limitations which enable one to properly determine how the board engagement element is spatially related to the grip element and which surface of the spacer block the board engagement element extends such to enable “the grip element and the arm to cooperatively clamp a portion of the board between the first groove and the surface of the first board between the arm and the grip element”.  Claims 22-33 depend from claim 21 and are likewise rejected as being indefinite.
Claim 32 (line 4) recites the limitation "the shaft".  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 (lines 2 and 4) recites the limitations “the first fastener hole and the second fastener hole” and "the shaft".  There is insufficient antecedent basis for these limitations in the claim.
Claim 38 (lines 13-16) recites “a board engagement element distal from the grip element joined with the spacer block, the board engagement element operable to engage a surface of the first board, distal from the first groove, simultaneously with the grip element engaging the first groove wall, to clamp a portion of the first board between the first groove and the surface”.
Claim 38 fails to recite any limitations which enable one to properly determine how the board engagement element is spatially related to the grip element and which surface of the spacer block the board engagement element extends such to enable the grip element and the board engagement element to “clamp a portion of the board between the first groove and the surface”.  Claims 39 and 40 depend from claim 38 and are likewise rejected as being indefinite.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claim 21 (lines 9-10) recites “the grip element defining a second fastener hole aligned with the first fastener hole of the spacer block”.
Claim 21 fails to recite any limitations which enable one to properly determine how the grip element structurally engages the spacer block such to enable the second fastener hole to be “aligned with the first fastener hole of the spacer block”.  
Claim 21 (lines 18-19) recites “a fastener extending downwardly, through the spacer block and grip element and secured thereto, along a longitudinal axis that projects through the lower surface of the spacer block”.
Claim 21 fails to recite any limitations which enable one to properly determine how the fastener structurally engages each of the first and second fastener holes and the board engagement element.  Claims 22-33 depend from claim 21 and are likewise rejected as being indefinite.
Claim 34 (lines 8-10) recites “a grip element projecting a distance outward from the front surface and the rear surface of the spacer block in a cantilevered manner, the grip element configured to at least partially receive the fastener”.
Claim 34 fails to recite any limitations which enable one to properly determine how the grip element structurally engages the spacer block such to enable the fastener  to be received by both the spacer block and the grip element.  Furthermore, claim 34 fails to recite any limitations which enable one to properly determine how the fastener structurally engages the board engagement element.  Claims 35-37 depend from claim 34 and are likewise rejected as being indefinite.
Claim 38 (lines 11-12) recites “a fastener extending through the spacer block within the width and through the grip element simultaneously”.
Claim 38 fails to recite any limitations which enable one to properly determine how the grip element structurally engages the spacer block such to enable the fastener  to be received by both the spacer block and the grip element.  Furthermore, claim 38 fails to recite any limitations which enable one to properly determine how the fastener structurally engages the board engagement element.  Claims 39 and 40 depend from claim 38 and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snell et al. (US 2010/0257806).
As to claim 34 as best understood, Snell et al. disclose a fastener unit adapted to secure at least one board to a support, the fastener unit comprising: 
a spacer block 110 capable of at least partially receiving a fastener 150, the spacer block including a front surface, an opposing rear surface, a first side surface, a second side surface opposite the first side surface, and a lower surface, the spacer block having a thickness extending from the front surface to the rear surface, the thickness corresponding to a preselected gap between a first board 210 and a second adjacent board 210; 
a grip element 120 projecting a distance outward from the front surface and the rear surface of the spacer block in a cantilevered manner, the grip element capable of at least partially receiving the fastener, the grip element configured to engage a first groove 230 defined by the first board, the grip element having at least one downwardly facing projection 125, the grip element having a grip lower surface; and 
a board engagement element 130 capable of engaging a portion of the first board, distal from the first groove, to secure the spacer block adjacent a first side surface of the first board before a fastener is advanced relative to the spacer block and the grip element (Figures 1-6).
As claim 35, Snell et al. disclose a fastener unit wherein a fastener 150 is capable of extending through a first fastener hole 310 and a second fastener hole 140, wherein the fastener includes a tip, wherein the tip but not a shaft extends beyond the lower surface of the spacer block 110 (Figures 1-6).  
As to claim 36, Snell et al. disclose a fastener unit wherein the tip is pointed, wherein a thread on the tip is capable of being embedded in the spacer block 10 and securing a fastener 150 to the spacer block so that the fastener projects from the spacer block (Figures 1-6).  
As to claim 37, Snell et al. disclose a fastener unit of wherein a fastener 150 is capable of extending through but not contacting a second hole 140 defined by the grip element 120 and threadably engaging a first hole 310 defined by the spacer block 110, wherein the first hole defined by the spacer block includes a first diameter and a greater second diameter above the first diameter (Figures 1-6).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31, 34 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,111,679. Although the claims at issue are not identical, they are not patentably distinct from each other because the “spacer block”, “grip element”, “board engagement element” and “fastener” of patent claims 1, 4-7, 10 and 13 encompass the “spacer block”, “grip element”, “board engagement element” and “fastener” of instant claims 21, 34 and 38.
Allowable Subject Matter
Claims 21-33 and 38-40 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and upon the timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 21 as best understood, Snell et al. disclose the claimed fastener unit with the exception of comprising a board engagement element extending away from the spacer block and including an arm that engages a surface of the first board distal from the first groove while the grip element engages the first groove defined by the first board, so that the grip element and the arm cooperatively clamp a portion of the board between the first groove and the surface of the first board between the arm and the grip element so as to secure the fastener unit adjacent the first side surface of the first board.  
As to claim 38 as best understood, Snell et al. disclose the claimed fastener unit with the exception of comprising a board engagement element distal from the grip element joined with the spacer block, the board engagement element operable to engage a surface of the first board, distal from the first groove, simultaneously with the grip element engaging the first groove wall, to clamp a portion of the first board between the first groove and the surface, to thereby secure the spacer block adjacent a first side surface of the first board before the fastener is advanced relative to the grip element.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener unit disclosed by Snell et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



08/17/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619